Citation Nr: 1535532	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran's substantive appeal as to the issue on appeal was received by the RO in October 2014, and additional evidence involving a ship history for the USS Rutilicus was received by the RO from the Veteran in June 2015, following issuance of the statement of the case in September 2014.  Per a recent statutory change, however, no waiver of RO review of that evidence is necessary and the Board may proceed to review the merits of this appeal.  See Honoring American's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, now codified at 38 U.S.C.A. § 7105, subparagraph (e).

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2015, a transcript of which is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Notwithstanding the Veteran's inservice exposure to ionizing radiation in Japan during World War II, the evidence of record demonstrates that his prostate cancer  was initially clinically demonstrated more than 60 years after his inservice radiation exposure and a preponderance of the evidence is against a showing that his prostate cancer is etiologically related to his active service, to include exposure to ionizing radiation.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice as to the information and evidence necessary to substantiate the claim herein at issue was provided to the Veteran by means of January 2013 correspondence to him.  

As for the duty to assist, the record includes the Veteran's service treatment and personnel records, private medical treatment records compiled in recent years, the report of a VA ionizing radiation registry examination in November 2012, written and/or oral testimony of the Veteran and a friend, and a ship history.  The Veteran has not advised either the RO or the Board that additional evidentiary development is needed and none is otherwise found by the Board to be outstanding.  

Notice is taken that VA has undertaken all of the needed development set out in 38 C.F.R. § 3.311 as to dose estimates of ionizing radiation, medical opinion as to the probability that the Veteran's prostate cancer is the result of inservice radiation exposure, and an opinion of the Under Secretary for Benefits.  No VA examination has been afforded the Veteran and none is found to be needed, given that there is no question that the Veteran has cancer of his prostate and evidence involving dosage estimates and medical opinion as to causality developed under 38 C.F.R. § 3.311 adequately address the salient issues in this case.  

On the basis of the foregoing, it is determined that VA has met its duties to notify and assist.  

Analysis

The Veteran contends that his diagnosed prostate cancer is the direct result of military service, and, in particular, his exposure to ionizing radiation in Nagasaki, and Sasebo, Japan, in September 1945.  Per the Veteran's oral and written statements, he was aboard the USS Rutilicus in Okinawa at the time of the detonation of the atomic bomb in Nagasaki and that he was soon after dispatched to Nagasaki to assist in the liberation of prisoners-of-war who had been working in the mines.  In Nagasaki, he reports having made several trips within the confines of the city of Nagasaki.  Subsequent to a 16-day stop in Nagasaki, his ship proceeded to Sasebo in Japan, which he indicated was downwind from Nagasaki and also subjected him to harmful radiation.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  Even with combat service, a nexus between an injury sustained in combat and current disability is required.  See 38 U.S.C.A. § 1154 (West 2014).  For certain chronic disorders, such as a malignant tumor, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Here, it is undisputed that the Veteran contracted prostate cancer in the latter portion of the 2000s and he does not allege, nor does the record otherwise demonstrate, that his prostate cancer was present in service or within the one-year after service exit.  The Veteran's primary argument is that his prostate cancer is the direct result of the ionizing radiation to which he was exposed in Japan in the mid-1940s, noting that there is no family history of such cancer or other known environmental cause of his cancer.  He also challenges the dose estimates obtained from the Defense Threat Reduction Agency (DTRA) and indicates that he was within the city of Nagasaki about one-month after the detonation of the atomic bomb.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the amount of radiation to which the Veteran was exposed and the nexus between conceded inservice radiation exposure and subsequent prostate cancer, fall outside the realm of common knowledge of a lay person, given that the record does not indicate that the Veteran possess the requisite science or medical background.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, scientific or medical evidence will be required to establish a measurement of radiation exposure and the question of causation herein posed.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each item of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Insofar as radiation exposure is concerned, service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran; however, prostate cancer is not among those diseases subject to presumptive service connection listed in 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases, inclusive of prostate cancer, found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from inservice radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this instance, DTRA has provided the only dose estimate of record, as follows:  Total external gamma dose 0.087 rem, upper bound total external gamma dose 0.261 rem, internal committed alpha dose to the prostate 0.003 rem, upper bound committed alpha dose to the prostate 0.026 rem, internal committed beta plus gamma dose to the prostate 0.003 rem, upper bound committed beta plus gamma dose to the prostate 0.026 rem.  None of the troops participating in the occupation of Japan received a dose from neutron radiation per DTRA.  

Following referral to the Under Secretary of Benefits and Under Secretary of Health, with further referral to the Director of the Post 9-11 Environmental Health Program, the dose estimates, as well as the dates and circumstances of the Veteran's radiation exposure, the nature of prostate cancer, the Veteran's age at exposure (20 years), time lapse between exposure and disease onset (62 years), gender, and pertinent family and employment history (negative) inclusive of any history of known carcinogen exposure (none) were considered by the Director in formulating medical opinions as to the effect of the amount of radiation to which the Veteran was exposed and its linkage to his prostate cancer.  In so doing, the Director noted that The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  For purposes of calculation, the Veteran's external radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure, 1945.  That assumption would tend to increase the probability of causation as calculated by IREP.  IREP was noted to calculate a 99th percentile value for the probability of causation of 0.35%.  On the basis of all of the pertinent factors, as noted, the Director offered his medical opinion that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.  

The foregoing medical opinion was thereafter forwarded to the Director of the VA's Compensation Service, who on the basis of relevant factors, indicated in his April 2014 memorandum that there was no reasonable possibility that the Veteran's prostate cancer was the result of his exposure to radiation in service.  

In all, the scientific and medical evidence of record preponderates against entitlement to the benefit sought on appeal and it is noteworthy that the Veteran does not present any scientific or medical evidence indicating that his prostate cancer is the direct result of his radiation exposure per Combee.  The Board acknowledges the Veteran's steadfast belief, as set forth a his June 2015 hearing, that his cancer of the prostate is service-related, due to radiation exposure he had in Japan during wartime; however, he is not shown to have the expertise or training necessary to render competent his opinions as to radiation dosage or linkage between radiation exposure in 1945 and the onset of prostate cancer in the late 2000s, which are the dispositive questions in this appeal.  The Board finds that a calculation of radiation exposure without an objective means of calculation or a correlation between radiation exposure and cancer is not something to which the Veteran is competent to provide a probative opinion.  See Kahana, 24 Vet. App. at 435. 

Thus, based on the lack of probative evidence of an association between the Veteran's prostate cancer and his military service, to include exposure to ionizing radiation, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the benefit sought on appeal is accordingly denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for prostate cancer, including as due to inservice exposure to ionizing radiation, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


